ANDERSON, J.
(dissenting.) — To my mind the conclusion of the majority of the court is not only far-reaching, but most dangerous in its results, and is directly in the teeth of the Constitution. The property right of every citizen is protected by both the federal and state Constitutions, and the right to dispose of property is essential to the enjoyment of same. The majority do not pretend, as I understand them, that the drinks involved in the case at bar are calculated to produce intoxication, or will, per se, have any influence upon the public health or morals, except in so far as they may be used as a means for evading the prohibition laws. They therefore base their holding that the Legislature has the right to prohibit these harmless drinks solely and entirely upon the idea that the dealing in same will afford a means to sell prohibited drinks in disguise. I cannot understand why they can be so used, unless it be that *51they may resemble certain intoxicating drinks which might be sold in the name of these nonintoxicating drinks, and which would be a violation of the law, regardless of the name under which they are sold. Iced tea resembles malt drinks as well as whisky diluted as also do ginger ale, cider, and many other harmless beverages or drinks; yet, under the holding of the majority, the Legislature can prohibit the sale of these harmless drinks simply because they may resemblé certain intoxicating liquors.
These drastic prohibitory laws are doubtless intended for the moral benefit and elevation of mankind; but their moral purpose or beneficent results must not be considered, to save them, when they invade the sanctity of the constitutional rights of our citizens. Reforms come and go, often doing good; but occasionally they merely disturb and interfere with the serenity of conservatism and quietude under existing conditions. But Constitutions should ever remain as barriers to legislative or judicial interference with the inalienable right of enjoyment of life, liberty, and the pursuit of happiness, which includes the right to own and dispose of property, so long as it does not, per se, interfere with the public morals or health.
These views are concurred in by Justices Mayfield and Sayre.